Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 11-53 are pending in the instant application.

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Action Summary
Claims 31-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent 4,952,586) and in view of WoldeMussie et al. (US 5,716,952) of record is withdrawn due to applicant’s amendment of claims.

Response to Arguments
Applicants argue that Morris is a balance combination of an edrophonium component and an atropine component.  Which does not meet instant claim 1 limitation of “one and no more than one ophthalmic agent”.  This argument has been fully considered but has not been found persuasive.  The edrophonium component is not an 
Applicants argue that Morris is salient as to the feature of pH of from about 4.8 to about 6.4.  And that WoldeMussie does not disclose atropine formulations, WoldeMussie merely describes merely describes a broad range of 4.5-7.5 in its general formulations.  This argument has been fully considered but has not been found persuasive. The ‘586 patent teaches an embodiment where the atropine is present at a concentration of “about 0.01 to about 0.5 mg/g” (e.g. see column 3, lines 27-31; e.g. 0.5 mg atropine in 5-15 ml of an aqueous solution = 0.5 mg/5-15 grams aqueous solution = about 0.03 mg/g to about 0.10 mg/g of the pharmaceutical composition).  And Morris et al teach that their compositions are preferably prepared and packaged into ampoules in advance so that they are "ready for administration", they do not explicitly use the term “kit”.  WoldeMussie etal. teaches the use of the claimed muscarinic antagonists in an ophthalmic formulation in combination with purified water.  WoldeMussie teaches that the muscarinic antagonist is in the concentration of 0.0001 to 0.1 percent weight by volume (claim 1).  The use of sodium chloride is taught in column 5, lines 18-22 (e.g. buffer).  The use of the buffering agents, such as phosphate, borate and citrate is taught in column 2, lines 23-29.  The use of preservatives is taught in column 5, lines 9-14.  WoldeMussie teaches a pH adjustor to a pH of 4.5-7.5, a toxicity adjustor (e.g. sodium chloride, column 5, line 20) and a preservative in the amount of 0-0.10 (table 1).  WoldeMussie teaches the addition of hydroxypropylmethyl-cellulose (e.g. viscosity agent).  WoldeMussie teaches the addition of hydroxypropylmethyl-
Applicants argue unexpected stability. This argument has been fully considered but has not been found persuasive.  By applicants own admission in the response dated 10/27/2021, the instant claimed formulation recited “better” atropine stability, better pH stability, this is not unexpected.  Better results does not give rise the standard of unexpected results.  "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken 
	WoldeMussie and Morris are silent with respect to the stability and degradation of atropine. This argument has been fully considered but has not been found persuasive.  The instant claims are not drawn to the method of stabilizing a compound, rather the instant claims are drawn to a kit.
Previous Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (Prescription of atropine eye drops among children diagnosed with myopia in Taiwan from 2000 to 2007; a nationwide study, Eye (2013) 27, 418–424) and in view of WoldeMussie et al. (US 5,716,952) of record.
	Morris et al teaches edrophonium-atropine compositions and their therapeutic use in medical treatments to antagonize non-depolarization blockades when muscle relaxation is no longer necessary (e.g. Title; Abstract; etc.).  The ‘586 patent teaches that the preferred compositions of the inventions are ones where the composition is an aqueous solution comprising the active ingredients and a buffer and where the compositions can be prepared in advance of use and packaged by means such as vials, pre-filled syringes or ampoules in appropriate volumes for ready administration (e.g. column 2, lines 32-48):

    PNG
    media_image1.png
    285
    366
    media_image1.png
    Greyscale

 In addition, the ‘586 patent teaches an embodiment where the atropine is present at a concentration of “about 0.01 to about 0.5 mg/g” (e.g. see column 3, lines 27-31; e.g. 0.5 mg atropine in 5-15 ml of an aqueous solution = 0.5 mg/5-15 grams aqueous solution = about 0.03 mg/g to about 0.10 mg/g of the pharmaceutical composition):

    PNG
    media_image2.png
    310
    364
    media_image2.png
    Greyscale

            While Morris et al teach that their compositions are preferably prepared and packaged into ampoules in advance so that they are "ready for administration", they do “kit”.  In addition, Morris et al do not explicitly teach or suggest the creation and utilization of instructions for using the prepackaged compositions of their invention (i.e. “instructions for use”).  Morris is silent with regards to a preservative (in which meets instant claim 40-41).
            It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, having read Morris et al, to fill ampoules with edrophonium and atropine because the ‘586 patent explicitly suggests such pre-packaged preparations of their inventive compositions.  Absent any evidence to the contrary, there would have been a reasonable expectation of success in doing so because the production and packaging of such compositions into ampoules was well within the skill of the art prior to the effective filing date of the claimed invention (e.g. see the 101 SME Rejection Omitted section of this review for a list of references that teach packaging of compositions comprising atropine into vials or ampoules).
            With regard to the “kit” limitation, such pre-packaging of components to be “ready for administration” in the practice of a given method would be understood by one of skill in the art to qualify as the generation of a “kit”.  In addition, the instant specification defines the term “kit” in such broad terms that the ampoules of Morris et al would necessarily read on the term “kit” as it is used in claim 31.  In addition, the packaging of the ampoule comprising atropine according to the teachings of Morris et al with other components (e.g. “instructions for use”) into a larger kit or container would have been obvious to one of skill in the art because such “kits” comprising ‘ready to use’ components are commonplace in the art.
“a single use ampoule”, it is reiterated here that the instant specification doesn’t define this term at all.  In addition, Moriss et al emphasize the importance of providing a rapid onset of action using the compositions of their invention utilizing a formulation that is “ready for administration” (e.g. Column 2, lines 32-48, Abstract; claim 1; etc.).   The need to provide such a rapid response suggests and makes obvious that it would be helpful to have a pre-packaged composition of the invention at an appropriate volume for a single dose of the composition (e.g. column 2, lines 45-48).  Such a single dose formulation packaged in an ampoule would necessarily read on the term “a single use ampoule”.
	Finally, with regard to the inclusion of instructions for how to use the composition(s) of Morris et al, it is noted that one can reasonably interpret such generically-recited instructions as merely being non-functional descriptive material (e.g. see MPEP 2111.05).  Such non-functional descriptive material is in this case properly considered as not carrying any patentable weight because there is no functional relationship between the instructions and the claimed product (e.g. see MPEP 2111.05(I)(b)):
	Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. 
See also MPEP 2112.02(III), which states that non-functional printed matter does not distinguish a claimed product from an otherwise identical prior art product.  In any case, “instructions for use” in this instance to have patentable weight, the inclusion of such instructions in a kit is so well known and a common practice in the art as to make their inclusion in the invention taught and suggested by Morris et al prima facie obvious to the ordinarily skilled artisan. 
	Morris does not disclose preservative, toxicity adjustor and viscosity agent.
WoldeMussie etal. teaches the use of the claimed muscarinic antagonists in an ophthalmic formulation in combination with purified water.  See the abstract, column 2, lines 46-67 and column 3, lines 1-20 and column 4, lines 23-32.  WoldeMussie teaches that the muscarinic antagonist is in the concentration of 0.0001 to 0.1 percent weight by volume (claim 1).  The use of sodium chloride is taught in column 5, lines 18-22 (e.g. buffer).  The use of the buffering agents, such as phosphate, borate and citrate is taught in column 2, lines 23-29.  The use of preservatives is taught in column 5, lines 9-14.  WoldeMussie teaches a pH adjustor to a pH of 4.5-7.5, a toxicity adjustor (e.g. sodium chloride, column 5, line 20) and a preservative in the amount of 0-0.10 (table 1).  WoldeMussie teaches the addition of hydroxypropylmethyl-cellulose (e.g. viscosity agent) (column 5, line 16).  WoldeMussie teaches that the preservative is benzalkonium chloride (column 5, line 11).  WoldeMussie teaches the administering the composition in a form of an eye dropplets (claim 4).  WoldeMussie teaches that edetate disodium (e.g. EDTA disodium) is a preferred chelating agent which may be used in the composition (column 5, lines 36-38).
It would have been obvious to incorporate buffers, preservative, toxicity adjustor and viscosity agent into the kit of the composition as disclosed by Morris. One would 
With regards to the specific buffers, WolldeMussie teaches the use of the buffering agents, such as phosphate, borate and citrate.  While specific buffers is not disclose, however, it would have been obvious to employ any buffer because all buffers perform the same functions (e.g. maintaining, modulating the pH of the composition).
It would have been obvious to one of ordinary skills in the art to administer a chelating agent (stabilizer) (for example: edetate disodium (e.g. EDTA disodium)) in such a dose to minimize the degradation of the muscarinic antagonist with a reasonable expectation of success. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 31-53 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627